FILED
                                                              United States Court of Appeals
                     UNITED STATES COURT OF APPEALS                   Tenth Circuit

                            FOR THE TENTH CIRCUIT                  January 16, 2018
                        _________________________________
                                                                 Elisabeth A. Shumaker
                                                                     Clerk of Court
STELLA DAWN MENDOZA,

     Plaintiff - Appellant,

v.                                                    No. 17-1386
                                             (D.C. No. 1:17-CV-02390-LTB)
DONALD JOHN TRUMP; MELANIA                              (D. Colo.)
TRUMP; IVANKA TRUMP; ERIC
TRUMP; DONALD TRUMP, JR.; IVANA
TRUMP; TIFF; JARED KUSHNER;
MESA COUNTY DISTRICT
ATTORNEY; MESA COUNTY CLERK
TO THE BOARD; MESA COUNTY
ANIMAL CONTROL; MESA COUNTY
ROAD & BRIDGE SERVICES;
COLORADO LEGAL SERVICES; MESA
COUNTY CRIMINAL JUSTICE;
COLORADO STATE LIBRARY AND
ADULTS EDUATION; COLORADO
VIRTUAL LIBRARY; THE DENVER
BRONCOS NFL TEAM; THE DENVER
NUGGETS BALL TEAM; THE
COLORADO BASEBALL TEAM; THE
COLORADO AVALANCHE-HOCKEY
TEAM; THE COLORADO ROCKIES-
SOCCER TEAM; LEAH AVILA LEGAL
ASSISTANCE (ASSIST) OFFICE OF
LEGAL SERVICES; ELISHA HOLMES;
PRISCILLA HOPKINS, Principal of DPS;
JOHN ELWAY; LADAWN BAITY,
Instructional/Superintendent; MICHAEL
EATON, Chief Department of Safety;
CLIFFORD PAINE, Sergeant Department
of Safety; THERESA BECKER, Director
of Family (Constituency); US HEALTH
AND HUMAN SERVICES; US
FEDERAL GOVERNMENT FUNDING
PROGRAMS, Catalog of federal domestic;
ALL LOCATIONS OF MCHD;
CAROLYN BARR; DENVER HEALTH
EMS EDUATION; SOCIAL SECURITY
ADMINISTRATION; UNITED STATES
SENTENCING COMMISSION; BETH
HINOTE; MATTEW A. HOWE; ALLIED
UNIVERSAL; DENVER PROBATION
DEPARTMENT; ASHLEY MAUGHN;
ALL EXTRA SPACE STORAGE
CORPORATE HEADQUARTERS; HSS
SECURITY; DENVER HEALTH
PARAMEDICS DIVISION; ANDREA
EDDY; TERI CUEVA; YASMIN
MAURCIO; CLARRISE GONZALES,
Honorable Judge; ADDY DEMASSE;
THE MESA COUNTY CORNER'S
OFFICE; HEATHER BENJAMIN, Mesa
County; VALERIE ROBINSON,
Honorable; WILLIAM W. HOOD, III;
COLORADO SUPREME COURT; ALL
US SUPREME COURTS; ALL US
DISTRICT COURTS; ALL US FEDERAL
COURTS; CYNTHIA COFFMAN;
KELLY ARNESTA; GREGORY
SMETHERS, Lt., D.O.C. @ Buena Vista
Colorado; UNITED STATES CONGRESS
HOUSE; UNITED STATES SENATE;
UNITED STATES HOUSE OF
REPRESENTATIVES; ALL US
REPUBLICAN PARTY; REPUBLICAN
NATION COMMITTEE; ALL UNITED
STATES OF AMERICA DEPARTMENT
OF CORRECTIONS; MICHAEL
BENNET, (D) Colorado; CORY
GARNER, (R) Colorado; MESA
COUNTY ASSESSOR GRAND
JUNCTION POLICE DEPARTMENT;
MESA COUNTY CENTRAL SERVICES;
MESA COUNTY PROBATION OFFICE;
JEFFERSON COUNTY DIVISION OF
CHILDREN, YOUTH AND FAMILIES;
CHRISTINA MITTS; LAURA LOCKE;
WARREN EDSON; MELANIE JORDAN;

                                      2
STACEY E. NICKOLAUS; ELISHA
HOLMES; AMERICAN CIVIL
LIBERTIES UNION; CATHOLIC
IMMIGRATION SERVICES;
COLORADO BAR ASSOCIATION
WEBS; COLORADO LEGAL
SERVICES; THE LEGAL CENTER,
(physically challenged only); LAW LINE
9, @ 303-698-8000; METROPOLITAN
LAWYER REFERRAL SERVICE;
DENVER POLICE DEPARTMENT;
DENVER HEALTH AND MEDICAL
CENTERS; HSS SECURITY;
TRAVELERS INN; VAN CISE-
SIMONET DETENTION CENTER;
DENVER HUMAN SERVICES;
PSYCHIATRY AND BEHAVORIAL
SCIENCES AT CHILDREN'S
HOSPITAL; COLORADO STATE
CAPITAL; US SOCIAL SECURITY
ADMINISTRATION; RALPH CARR,
Judicial Center; STATE COURT
ADMINISTRATOR; US BANKRUPTCY
COURT; BRUCE CAMPBELL; TENTH
CIRCUIT COURT OF APPEALS; EL
PASO COUNTY COMBINED COURT;
COLORADO SUPREME COURT; U.S.
COURT SERVICES; ALL LOCATIONS
OF MENTAL HEALTH CENTER, All
Employees all terminated as well as
prisoners; CARL R. CLARK, Trustee, MD
President and CEO; DAVID GENOVA;
FORREST M. CARSON, PHD, Vice
President and CEO; ROY ROMER,
Governor; BILL OWENS; JOHN
HICKENLOOPER; RESTAURANT
DEPOT; GODSMAN ELEMENTARY
SCHOOL; HARRIS PARK
ELEMENTARY; THE EARLY
CHILDHOOD CENTER; ALL UNITED
STATES CITY, STATE, FEDERAL
ATTORNEYS; ALL UNITED STATES
CITY, STATE, AND FEDERAL

                                         3
JUDGES; DENVER PUBLIC SCHOOLS;
ADAMS COUNTY PUBLIC SCHOOLS
50; DENVER COUNTY JAIL;
LAKEWOOD POLICE DEPARTMENT;
UNITED STATES MARSHAL SERVICE;
COLORADO DIVISION OF
HOMELAND SECURITY AND
MANAGEMENT; WHEATRIDGE
POLICE DEPARTMENT; LINDSEY-
FLANIGAN COURTHOUSE; DENVER
COUNTY COURT BUILDING; ADAMS
COUNTY HUMAN SERVICES;
DENVER COUNTY SHERIFF'S
DEPARTMENT; THE OFFICE OF
JUSTICE PROGRAMS, (OJP) All
National closed, detained; OFFICE OF
COMMUMITY ORIENTED POLICING
SERVICES, (COPS), All National closed,
Detained; JEFFREY P. COLWELL;
LEWIS T. BABOCK; GORDAN P.
GALLAGHER, Judge; MARIA DE JESUS
MENDOZA-TORRES; ARCELI
ZAMORA REZA; CRISTINA DE LA
PONCE, DMV of Colorado; SAN
JUANITA VALLES LOPEZ; LUZ
REYES; ELIZABETH RIVERA; SILVA
RIVERA; LARA SANJUANA,

      Defendants - Appellees.
                      _________________________________

                      ORDER DENYING LEAVE TO APPEAL
                       WITHOUT PREPAYMENT OF FEES
                       _________________________________

Before BRISCOE, HARTZ, and BACHARACH, Circuit Judges.
                  _________________________________




       
         This order is not binding precedent, except under the doctrines of law of the case,
res judicata, and collateral estoppel.
                                             4
       Plaintiff Stella Dawn Mendoza, appearing pro se, has filed a motion with this

court seeking leave to proceed in forma pauperis on appeal. We deny Mendoza’s motion

and dismiss the appeal.

                                                 I

       On October 3, 2017, Mendoza filed a pro se complaint listing herself, Manuel

Angel Rivera, “C.S.M.” and “A.R.M.” as plaintiffs. ROA, Vol. 1 at 14. The complaint

listed as defendants Donald Trump and various members of his family, an assortment of

federal and state entities, agencies and employees, and various private entities and

individuals. In a section of the complaint form that asked her to briefly state the

background of her case, Mendoza responded as follows:

                     As of September 14, 2016, I have nonprotection
              against corruption of blood, Dissection, Law of Nations,
              Laceny [sic].
                     All US Courts have violated subornation of perjury,
              counterfeiting.
                     All US Gov Employee [sic] have committed Act or
              behavior that gravely violates the sentiment or accepted
              Standard of the community.
                     Crimes Against Persons to Stella Dawn Mendoza;
              Crimes Against Property.
                     Intergrity [sic] of the judicial process.
                     Crimes Against Plaintiffs: A.R.M. & C.S.M. Manuel
              Angel Rivera & 108933#

Id. at 24-25. The complaint proceeded to list three separate claims for relief, but each is

nonsensical. Finally, in a section of the complaint entitled “REQUEST FOR RELIEF,”

Mendoza stated:

                      Asking/Requesting: The property of 875 Mariposa
              Street, Denver Colorado 80204 w/ Attached of the title


                                             5
              property deed all transfed [sic] to Stella Dawn Mendoza As of
              September 29, 2017
                      I Am Requesting to/and for the Impeachment as well
              ASAP to detaining As The 45th president of the United State
              [sic] of America Federal Government Employee. As well
              A.S.A.P to detaining the Administration of Donald Trump. I
              Am Also requesting of A [sic] Office Reinstatement
              employees Barack Hussein Obama and Joseph Biden
                      A.S.A.P. of the impeachment and Arrest John Trump
              Administrations
                      * All 15 US Department [sic] Closed Detained
                      * And Request of Sibling/Son Manuel Angel Rivera to
              be Released from the crime and Sentencing of December 22
              2010 Sentencing in Mesa County, Colorado with a crime of
              no evidence/no determination D.O.C. 108933.

Id. at 28.

       On October 6, 2017, the district court issued an order directing the clerk of the

district court to dismiss the action. The district court noted at the outset of its order that

in an earlier civil case, Mendoza had been sanctioned and “enjoined from filing pro se

lawsuits in this Court without first obtaining leave of court to proceed pro se.” Id. at 57.

The district court in turn noted that “Mendoza ha[d] not submitted all of the required

documents” to obtain permission to proceed pro se and “ha[d] not provided all of the

information specified in the sanction order.” Id. at 58. The district court also noted that

Mendoza had asserted claims in the complaint on behalf of other individuals (specifically

Manuel Angel Rivera and “C.S.M.” and “A.R.M.”), yet was “the only purported plaintiff

to have signed the Complaint.” Id. Ultimately, the district court ordered that the

complaint and action be “dismissed without prejudice for failure to comply with the




                                               6
sanction order restricting . . . Mendoza’s ability to file pro se actions in this Court.” Id. at

59. The district court also “certifie[d] pursuant to 28 U.S.C. § 1915(a)(3) that any appeal

from [its] Order [wa]s not taken in good faith” and it therefore denied Mendoza leave to

proceed in forma pauperis on appeal. Id.

       Final judgment in the case was entered on October 6, 2017. Mendoza filed a

notice of appeal on October 27, 2017. She has since filed with this court a motion for

leave to proceed in forma pauperis on appeal.

                                                   II

       Where, as here, an appellant seeks leave to proceed in forma pauperis on appeal,

we have authority to deny that request and dismiss the appeal without reaching the

merits. See Hunt v. Downing, 112 F.3d 452, 453 (10th Cir. 1997). Under 28 U.S.C.

§ 1915(e)(2)(B)(i), the “court shall dismiss the case at any time if the court determines

that . . . the action or appeal . . . is frivolous.” We have long held that “[a]n appeal is

frivolous when the result is obvious, or the appellant’s arguments of error are wholly

without merit.” Olson v. Coleman, 997 F.2d 726, 728 (10th Cir. 1993) (quotation marks

omitted).

       Having reviewed the record on appeal, including Mendoza’s complaint, as well as

her appellate brief, we conclude that her appeal is indeed frivolous. Both the complaint

and Mendoza’s appellate brief, even liberally construed, are simply nonsensical and fail

to allege valid claims for relief against any of the named defendants.




                                               7
      Mendoza’s motion for leave to proceed in forma pauperis on appeal is DENIED

and the appeal is DISMISSED.


                                            Entered for the Court



                                            Mary Beck Briscoe
                                            Circuit Judge




                                        8